            Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

       v.                                                                  20-91411-DJC
                                                             MBD Case No. ______________
DAVID CERASUOLO,

                             Defendant.


        ASSENTED TO MOTION FOR CONTINUANCE OF TIME FOR FILING
         AN INDICTMENT OR INFORMATION AND EXCLUSION OF TIME

       The United States of America, by and through Assistant United States Attorney Adam W.

Deitch, respectfully moves this Court to grant a continuance of the time within which an Indictment

or Information must be filed as to said defendant to September 28, 2020, and exclude the time

period from July 29, 2020, through and including September 28, 2020, from the speedy trial clock,

pursuant to the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)A), and Sections 5(b)(7)(B) and

5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases for the United States District

Court for the District of Massachusetts (effective December 2008), on the grounds that the ends of

justice served by granting the requested continuance and excluding this period outweigh the best

interests of the public and the defendant in a speedy trial. The government has conferred with

counsel for the defendant, who assents to the requested continuance and exclusion of time. In

support of this request, the government states as follows:

       1.      On July 29, 2020, David Cerasuolo (“Defendant”) was charged by criminal

complaint with attempting to entice or coerce an individual who has not yet attained the age of

eighteen years, or attempt thereof, in violation of 18 U.S.C. § 2422(b) (Case No. 20-MJ-1292-

DLC). On the same day, Defendant was arrested and made his initial appearance before Magistrate
               Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 2 of 6



Judge Donald L. Cabell. On July 30, 2020, Defendant waived a probable cause hearing and

consented to a voluntary order of detention.

          2.      Due to the ongoing public health emergency caused by the COVID-19 pandemic,

as well its concomitant effect on the ability to convene regular grand juries, the Court entered an

Order Concerning Grand Jury Proceedings, in the matter of In re: Coronavirus Public Emergency,

General Order 20-3, on March 13, 2020.                The Order provided that, because of the

Coronavirus/COVID-19 public health emergency, all regularly scheduled grand jury proceedings

in the District of Massachusetts were continued to April 27, 2020.

          3.      On March 30, 2020, the Court entered a Supplemental Order Concerning Grand

Jury Proceedings, in the matter of In re: Coronavirus Public Emergency, General Order 20-4. The

Order extended the period during which all regularly scheduled grand jury proceedings were

continued to May 29, 2020.

          4.      On May 27, 2020, the Court entered a Second Supplemental Order Concerning Grand

Jury Proceedings, in the matter of In re: Coronavirus Public Emergency, General Order 20-22. The

Order extended the period during which all regularly scheduled grand jury proceedings were

continued to at least June 30, 2020.

          5.      On June 29, 2020, the Court entered a Third Supplemental Order Concerning Grand

Jury Proceedings, in the matter of In re: Coronavirus Public Emergency, General Order 20-28. The

Order extended the period during which all regularly scheduled grand jury proceedings were

continued to at least August 14, 2020. The basis for this extension was the continuing public health

emergency arising out of the COVID-19 pandemic and the corresponding need to protect public

health.

          6.      Presently, three grand juries have begun meeting again for their scheduled weekly



                                                  2
            Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 3 of 6



sessions. However, there have been multiple occasions when a grand jury has failed to convene its

requisite quorum of jurors, thus preventing the presentation of cases for indictment.               The

government, with the assistance and cooperation of the Court, is continuing its efforts to hold grand

jury sessions. Given concerns raised by jurors about the COVID-19 virus and related childcare and

employment issues stemming therefrom, there is significant uncertainty as to whether those efforts

will be successful. As grand juries resume regular operations, the government is prioritizing cases

with looming Speedy Trial Act and statute of limitations deadlines. However, even as grand juries

resume regular operations, there will remain a considerable backlog of cases brought by complaint

that the government has been unable to present to a grand jury since before March 13, 2020. The

government anticipates that it will take multiple grand jury sessions over many weeks to present all

of those cases.

       7.         The same exclusions that apply for a trial under the Speedy Trial Act apply to the 30-

day requirement to indict. See 18 U.S.C. § 3161(h). None of these exclusions directly reference a

situation where a global pandemic and public health emergency is the reason why the indictment

cannot be returned within the 30-day time period. The present public health crisis is the type of

situation where an “ends of justice” continuance of the indictment period is justified. As noted by

one court,“[a]lthough the Speedy Trial Act does not directly address continuances stemming from

pandemics, natural disasters, or other emergencies, this Court has discretion to order a continuance in

such circumstances.” United States v. Kemprud, 2020 WL 2128585 at *2 (E.D. Ca. May 5, 2020);

see also United States v. Richman, 600 F.2d 286, 292-94 (1st Cir. 1979) (continuance supported by

“a paralyzing blizzard”); Furlow v. United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (affirming a

ends-of-justice continuance following the Mt. St. Helens’ eruption); United States v. Correa, 182 F.

Supp. 2d. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the September 11, 2001



                                                    3
             Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 4 of 6



terrorists attacks and resulting public emergency). Analogously, the Speedy Trial Act provides for

an additional thirty days to seek an indictment “when no grand jury has been in session.” 18 U.S.C.

§ 3161(b). This 30-day extension applies automatically. United States v. Mann, 701 F.3d 274,

285 (8th Cir. 2012).

        8.      Numerous courts have found that the present public health emergency arising out

of the COVID-19 pandemic provides proper grounds for an exclusion of time under the Speedy

Trial Act. See United States v. Diaz-Nivar, 2020 WL 3848200 at *3 (D. N.H. July 8, 2020) (finding

time excludable under the Speedy Trial Act due to the COVID-19 pandemic); Kemprud, 2020 WL

2128585 at *2 (finding same); United States v. Magana, 2020 WL 2527041 at *2 (D. Utah May 18,

2020) (finding same); United States v. Magana-Madrigal, 2020 WL 2476470 at *1-2 (E.D. Tenn.

May 13, 2020) (finding same); United States v. Dill, 2020 WL 2083011 at *1 (D. Me. April 30, 2020)

(“In light of the global outbreak of COVID-19 and its far-reaching impact on public health, the Court

finds that a continuance in this case is necessary to reduce exposure to the disease.”); United States v.

Aguirre-Maldonado, 2020 WL 2029610 at *1 (D. Minn. April 28, 2020) (finding excludable time

based on pandemic); United States v. Guardon-Diaz, 2020 WL 1845315 at *1 (N.D. Ca. April 10,

2020) (“The nation’s public interest in stemming the spread of COVID-19 outweighs the interest of

the ‘public and the defendant in a speedy trial.’”); United States v. Castillo, 2020 WL 1457915 at *1-

2 (M.D. Tenn. Feb. 25, 2020) (excluding time for the filing of an indictment or information based on

the COVID-19 pandemic).

        9.      In light of the above, particularly this Court’s General Orders with respect to grand

juries during the COVID-19 pandemic and the ongoing challenges associated with convening

grand juries, the government respectfully submits that the 30-day period within which to file an

indictment or information in this case should be tolled through September 28, 2020, and the time



                                                   4
           Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 5 of 6



period of July 29, 2020 through September 28, 2020 should be excluded under the Speedy Trial

Act. Any indictment or information should be filed in this case by September 28, 2020, absent

further Order of the Court.

         10.    The defense assents to this motion.

         11.    No previous extensions have been requested.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                             By:      /s/ Adam W. Deitch
                                                      ADAM W. DEITCH
                                                      Assistant U.S. Attorney

Dated:    August 24, 2020




         The above motion is GRANTED for the reasons set forth therein, and the period from

July 29, 2020 through and including September 28, 2020 is excluded from all Speedy Trial Act

calculations.


Dated:    August ___, 2020


                                                      ____________________________________
                                                      HONORABLE DENISE J. CASPER
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
          Case 1:20-mc-91411-DJC Document 1 Filed 08/24/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

      I hereby certify that this document will be sent via email to the attorney of record for
David Cerasuolo at:

               Julie-Ann Olson, Esq.
               Federal Public Defender Office
               51 Sleeper Street, 5th Floor
               Boston, MA 02210
               Julie-Ann_Olson@fd.org


                                             /s/ Adam W. Deitch
                                             Adam W. Deitch
                                             Assistant United States Attorney

Dated: August 24, 2020




                                                6
